Explanations of vote
Oral explanations of vote
We will now proceed to today's explanations of vote. I am sure this will provoke strong feelings among you, but there are very many Members who have put their names down to speak, and I believe they are present.
(LV) Mr President, it was not really clear on which report I could speak now. I gave notice to speak on the report by Mrs Stauner, Mr Maldeikis and Mr Corbett. Yes, I would like to say something. It is just that I did not react immediately.
Mr President, with this EUR 5 billion package, the majority of which has been directed towards rural development, I would particularly like to emphasise the fact that it is very important to look not only at official indicators, but also at the real needs of rural development. Broadband is necessary in all the Member States, but there are Member States, such as my own, where improvements to road infrastructure as well as other measures to preserve the rural landscape are needed. I urge you to look more in the direction of convergence policy and cohesion policy, and to provide more support to those Member States that have fallen into economic difficulties and which are, perhaps, at a lower level of economic development than the older Member States. Thank you.
- (SK) The Stavreva report is one of three reports incorporated into the EUR 5 billion combined package. In the context of the economic crisis we can see that we are lacking the funds for investing in projects in the energy sector and rural development, which have suffered the worst effects of the economic crisis. I welcome the fact that the European Parliament has passed the proposed regulation within the framework of the European economic recovery plan, which allocates EUR 1.5 billion for all Member States through the European Agricultural Fund for Rural Development.
Rural areas can implement projects aimed at developing broadband Internet links. Land plays a central role in the agricultural sector and the use and management of agricultural land is exceptionally important when solving new problems involving climate change, renewable energy sources, water shortages and biodiversity.
I would like to call on the Member States not to wait but to draw up their national plans quickly, on time and in detail, and to provide transparent information on the new legal provisions. At the same time they must adopt accelerated and simplified processes both for expenditure and for reporting.
Mr President, my constituency in the West Midlands encompasses both urban and rural areas, and the broadband provision in the rural areas is downright appalling. Let me give the example of a town on the Welsh border, Knighton, where entrepreneurs are being let down by poor connections and are all saying 'rescue me'. One of my constituents wanted to set up a business offering online services - which was particularly crucial as he has a disability, and working from home was the best way for him to do this. Unfortunately, owing to the monopoly, the connection is very slow and not conducive to running a business.
This funding is therefore crucial to rural areas and to economic recovery, and I wanted to ensure that it is distributed fairly across all the Member States, prioritising areas where there is unworkable broadband coverage. I call upon all parties to rapidly come together right now over this and, once and for all, bridge this unfair digital divide.
Mr President, on a point of order, you very rightly say that we are here late, and I thank the interpreters for staying behind. But it is not our choice to be here late: it was a ruling by the Presidency earlier today - which was an unbelievably arbitrary ruling which has never happened before - to put back the explanations of vote until after the debate instead of, as we have in our Rules of Procedure, after the vote has taken place.
So it is because the President in the chair at the time broke our own Rules of Procedure that we are here tonight, and all of us that are trying to make our explanations of vote are doing what we can legitimately do to raise our voices in a Parliament that does not really like to listen to minorities.
Mr Heaton-Harris, I will clarify a point in the Rules of Procedure for you. It is in fact after the vote, but not immediately after the vote. The difference enables us to interpret matters.
We are coming to a report on which I am very happy that Mr Heaton-Harris wished to express an opinion, as it is Mr Onesta's report.
Mr President, I have bizarrely grown to respect the rapporteur of this report over the period of time and I wanted to talk about the petitions in general because they have been of great use to me. Whilst people do not understand the institutions of Europe and whilst people are slightly scared of them, sometimes they need a way of registering a dispute. The way we have registered petitions in this place in the past has been slightly cack-handed but has given them that chance to air a problem on a slightly different stage, when they might have exhausted many other opportunities. I have brought petitions to this place from people across my constituency; the 'Earls Barton seven' was one of my most famous cases.
The point is that the petitions process is probably the only process that is properly worth protecting in this place. Other rules and procedures and many of the other committees pale into insignificance when it comes to comparing them with the importance of the Committee on Petitions.
Mr President, like Mr Corbett, I would not like to anticipate the results of any second referendum in Ireland and I certainly would not like to anticipate the voting in the region of Yorkshire and the Humber in the coming European elections. But I wish Mr Corbett well in whatever he does after he leaves this place in July. I wonder what Parliament will do without its Rules rapporteur, the man who has almost single-handedly behind the scenes contrived to eliminate the powers of smaller groups and the voice of minorities in this place.
This report is, maybe, not so bad but, because it is not so bad, it is worthy of further examination because quite often the changes in the Rules, at face value, are completely fair. It is what they achieve in practice and how they are implemented by the Presidency and by the Bureau that really counts. When it comes to the package on the Rules of Procedure and their adaptation to the Lisbon Treaty, I do wonder whether he has overstepped the mark.
Mr President, a few weeks ago we discussed the report on totalitarian regimes. At the time, I pointed out that there was indeed a common thread linking National Socialism and Soviet Socialism, and that was Socialism itself.
We know that the rapporteur, Mr Corbett, believes in the European project. He makes no bones about the fact that he believes in further political and economic integration; he wants a United States of Europe or a Federal Republic of Europe. However, in seeking to achieve these goals he is calling for the suppression of minority views and is almost single-handedly destroying the principle of freedom of speech.
I know he does not care much for the principle of freedom of speech. Looking at this report, any evil dictator from the last century would have been proud to have Mr Corbett by their side.
Mr President, since 2004 I have had many new colleagues from the accession countries here, some of whom I am proud to call my friends. When we talk about the bad times which they lived under, the thing that strikes me most is the way that they say that the really frightening thing, living in the Comecon states, was not the absence of democracy, nor the absence of property rights, but the absence of a secure rule of law. If you were a troublesome critic of the regime, you would not be put on trial. Your life would just be made difficult - your driving licence would mysteriously vanish in the post, your children would not get their place in university, you would be unable to find any but menial jobs.
What worries me is that a similar double standard is beginning to pertain within our institutions. When Václav Klaus came here, Members hooted and gibbered and panted at him like so many stricken apes, and no one was so much as told off. But when we protested in favour of a referendum, 14 of us were fined. Goody-goody Christian Democrats can commit almost open fraud and get away with it, but when an Austrian Eurosceptic photographed people signing in for a meeting which was not there, he was fined thousands of euros for effectively filling in a form incorrectly. You might think that it is not my place to say this. I did not live under that system, but Václav Klaus did, and when he warns against going back to it, I think we should listen.
Mr President, quite frankly, I have never heard more rubbish in my life than has been spoken about this report. 'Dictatorship and manipulation'? Why on earth did it get such a huge majority if it was such a negative report?
The first mistake its detractors have made is that it does not mention the Lisbon Treaty or implementation of the Lisbon Treaty. That part was set aside for the next Parliament to deal with and not dealt with today. Its objectors do not even seem to have read the report.
As to saying that it is aimed at silencing minorities, there is not one single amendment in that report, or indeed or in any rules report that I have produced, that has that effect. This Parliament is a parliament of minorities, unlike some national parliaments that are dominated by a single party majority or by the executive. This is a parliament where everybody is a minority, and long may that diversity continue to apply.
As to the comments about shouting down Václav Klaus, which have nothing to do with this report, I know that a few Members walked out during his speech, but when the Portuguese Prime Minister was here, you lot tried to stop him speaking; you shouted him down. He was not even able to make his speech because you did not want him to get his pro-European message across.
So I utterly reject what has been said. I am afraid I have used up my time so I cannot give the explanation of vote I was going to give, which was to say I am glad that my report was adopted in its entirety, bar one little mistake, which I think was when the EPP got its voting list wrong. Hopefully we can correct that in the next Parliament.
(LV) Mr President, I would like to emphasise the fact that the European Parliament is an institution that promotes democracy both throughout Europe and also internally, within Parliament. Unfortunately there were various points in this report, various lines of argument, which I was not able to support. Although they were inspired by the highest intentions, I do not think that at the European Parliament we ought to support a rule that is restrictive and that is directed against a single person. Similarly, I do not think that giving the European Parliament's president the right to decide whether or not to permit a written statement will increase democracy. After all, Members have a right to have their say. Similarly, too, debates using blue cards may possibly turn into a settling of parties' internal scores. Regrettably, I felt compelled to vote against these European Parliament proposals. Thank you.
(ET) It is not always the case that before every report our mailboxes are full of interesting materials in favour and against, and this is a source of both concern and injustice. I voted for the joint position in favour of passing the report, because I am satisfied that support was given to proposals that state that measures influencing users' access to the Internet must respect fundamental rights. Issues of the protection of privacy and consumer protection issues connected with electronic communications were also solved in an equable manner.
Mr President, this report goes to the core of what people think they are getting from the European Union. Many people in Britain thought they were getting a kind of economic, trade-based, Europe and that it was a Europe for jobs. Mr Leinen, earlier today, told us that it was actually more of a social Europe.
What we did in the Harbour and Trautmann reports was essentially to choose. We actually chose that we did not want to have a further single market measure. In fact, people who wrote in to us who were concerned about this report were actually missing the point concerning its being a single market measure.
If, before this report, you were downloading things illegally - like music or films - your ISP could just shut you down and terminate your account without any notice. With the report, the compromise proposal would have meant that it had to contact you and you could dispute this. Now, with the package that went though - which will probably end up in conciliation for years - we have a situation where you have to go to court to terminate what may be really illegal and disgusting sites, and that is surely not what the people of Europe wanted.
Mr President, I would really like to explain my vote, particularly the part on the e-privacy part of the Harbour report. I think, at a time when we are trying to get the right balance between national security and civil liberties, I think many of us are fearful that more and more governments are collecting more and more personal data about us. Almost every day in the British press we read stories about our big brother Labour Government collecting more and more personal data about individuals and, even when they are proven innocent, refusing to give back that data. But, thanks to an ECJ judgment, some innocent people's data will now be returned.
It is interesting that we also spoke about the fact that consumers need to be told if there is a breach of personal data on electronic communications networks. There is something missing in this in that we have not talked about what happens when information society services such as Google or Facebook lose personal data, and I am quite pleased that in this report we call for the Commission to investigate this further.
(PL) Mr President, the telecommunications package was a regulation which prompted our citizens to be unusually active. Internet users, acting both together and alone, were decisive in defence of their rights to have free access to information and to be active on the Internet without external restrictions. It is a luxury for an MEP to learn from direct signals what the electors expect, and it was thanks to the electors that I attached sufficient importance to this vote. This fosters hope for a citizens' Europe, and that Europe will not exist only for officials. I would like to thank all those who sent us e-mails about this.
Unfortunately, as a result of the controversy at the initial phase of voting, I made a mistake with my vote twice, but fortunately it did not make any difference to the final result.
(ET) The passage of a legal framework enables us to consolidate for citizens of the European Union the advances that have been made in the area of high-speed permanent Internet connections and wireless communications and the development of services with high added value, and achieve 100% coverage with broadband Internet. We need legal provisions regulating individuals' rights to use the Internet. These were the positions that led me to support Mrs Trautmann's report.
Mr President, I see that now Brussels wants to get its hands on the Internet. Commissioner Reding says that it is intolerable for the Internet to be regulated by a private company and, worse in her eyes, a private company with a contractual relationship with the American Commerce Department.
This is the same Commissioner Reding who, in a pretty crowded field, came up with what may be the single most fatuous argument I have heard from the Commission over the last term when she said that we needed a .eu common domain name in order to make the Internet more accessible to women.
The Internet works. The current system of domain names and registrations works brilliantly. Can you point to a single EU policy which is half as successful as the Internet? The common agricultural policy? The common fisheries policy? I think not. The prosecution rests.
(ET) It is clear that we must recognise the need to implement more effectively the principle of equal treatment of men and women working as sole proprietors and the spouses who support them. Twenty-two years ago a corresponding directive was passed. The European Parliament and the Commission have consistently called for that directive to be reviewed, because time has taken its toll.
Today we have reached the point where we have passed amendments to the directive, and a new directive was passed that improves the situation of supporting spouses, whether that be in agriculture, handicrafts, commerce, small and medium-sized enterprises or freelance occupations. I welcomed this decision, and supported the report.
According to my watch, we have just started on the last day of our legislative work. Mr Heaton-Harris, the honour is yours.
Mr President, one issue that feminism has had an ongoing discussion about is that of the stay-at-home mother. Let me try and address this in contemporary terms, helped by a lady called Kristen McCauliff.
One issue that feminism has had an ongoing discussion of is that of the stay-at-home mother. In season three of the Simpsons, 'Homer Alone', the same issue is addressed. Opening on a stressed Marge, it shows a sped-up version of her daily routine. Like a perfect storm, the combination of practical jokers on the radio, heavy traffic, a rude tailgater and Maggie, who spills her bottle of milk all over Marge and the car, lead her to breaking point, stopping her car in the middle of a bridge and creating gridlocked traffic in both directions. Local newsman Kent Brockman shows up to report on the situation. It is at this point that the gender issues discussed in Ann Crittenden's The Price of Motherhood are brought to light as Brockman states, 'An overworked and under-appreciated housewife has snapped and parked her car on a bridge.'
Now I could go on about this particular Simpsons episode but, safe to say, there is actually no time for me to do so and I shall submit the rest in writing because it is worth a good read.
I am sorry that we cannot have explanations of vote by video; that would be wonderful.
Mr President, I will not even try to follow that, but will just congratulate Mr Heaton-Harris as this evening - or last night depending on how you look at it - he achieved his 100th speech in this place, and I know that you for one are grateful for that.
We all need to recognise the extremely important role played by women, and particularly spouses, in small businesses and, particularly, in respect of the self-employed. I myself, before I was elected, was self-employed and my wife played a vital role in that business.
It is absolutely right that we recognise this, and when talking about women in small businesses I would just like to end with the words of that great philosopher, John Lennon. He said, 'Woman, I can hardly express my mixed emotions at my thoughtlessness. After all, I am forever in your debt. And woman, I will try to express my inner feelings and thankfulness for showing me the meaning of success'.
Mr President, in the current economic climate, I think it is crucial that we do everything in our power to support those members of society who wish to contribute to our economy. This is why the EU, in the past, has brought in legislation for maternity and paternity leave.
Working nine to five is not an option for all. Therefore, there are many people who are self-employed - many of them women, who are often overlooked. Better maternity protection would help spouses in agriculture, commerce and small businesses and encourage women to become involved in these vital industries, where they are now currently under-represented.
It is now or never for them - spouses or life partners, who must be given clear, defined professional status and benefit from at least an equal status of social protection as self-employed workers. There is no 'return to sender' for them. Member States should ensure that assisting spouses can become members of sickness and invalidity insurance schemes and pension schemes.
We have to end the travesty of women losing rights when they care or bring somebody into life.
(LV) Mr President, on the whole, I support the use of resources from the European Globalisation Adjustment Fund, and it is a good thing if we are able to help those that have fallen into difficulties. However, I do not know whether those that have fallen into difficulties are always to be sought among the most developed countries. Whether they are German, French or Spanish car manufacturers, it seems to me that similar failures and similar troubles also befall people in the less developed states, in the small Member States. If some tens of people lose their jobs, then in a country with a population of 2.3 million that is just as significant as when 10 times as many people lose their jobs in the large Member States. I would therefore very much like to see this fund directed more towards the small Member States, the Member States with a lower standard of living and where threats of unemployment are greater. Thank you.
Mr President, in view of what you said earlier about it being past midnight and the cost that this would entail for Parliament, I think I will desist. But I just wonder if you could give us a figure for what those three gentlemen have cost us tonight by their recitations of the antics of Mr Homer Simpson and other things that are totally irrelevant to our debates.
If I remember the rule correctly, once our friends the interpreters have to work beyond midnight, they are entitled to a special break. We must, therefore, take on new teams to allow them a welldeserved rest.
At 11.59 p.m. the rule does not apply, but at 12.01 a.m. it does apply, but I do not know the exact cost.
(PL) Mr President, I endorse Mrs Stauner's draft report, as I said during the debate. I am in favour of making it easier to use the Globalisation Adjustment Fund. I am very worried that only 3% of the fund has been used so far. It was my intention to vote in favour of the report, and I would ask for that fact to be noted. Fortunately my mistake did not change the final result of voting. I would also like to express my pleasure that we have also adopted the reports by Mr Peneda and Mrs Lambert.
Mr President, we supported this report because it is the right way to go about tackling economic difficulties. We need to use this situation, not to draw in on ourselves and say 'rescue me', but to develop new practices and technologies that will enable us to emerge stronger than yesterday.
Mr President, knowing me and knowing you, I know that the focus of my group, to invest in energy efficiency and support attempts to create smart cities represents a fantastic opportunity for all of us and presents a vision for the future. Combined with provisions on energy security, reduction of emissions and job creation, this report takes a holistic approach that will represent the best way for an economy to thrive in the future.
Some MEPs and some political parties reject the idea of large-scale investment at this time. Their short-sightedness of vision takes my breath away and will only do harm in the long run. We can see clearly now what needs to be done, so I urge the UK Government to do its utmost to make the money available through this package.
(LV) Ladies and gentlemen, I would like to give a very positive assessment both to this report and the plan to use Community financial assistance for projects in the energy sphere to aid economic recovery. It is clear that projects linked to energy are our future and that those countries that adjust to a low-emissions economy, and that are better able to devise and introduce renewable energy sources, will prevail over the competition. In this connection the short deadline for submitting and evaluating projects creates some concern, because it might again perhaps create additional difficulties for the new Member States. Similarly, I would really like to see the Commission's proposals and a detailed programme on how to increase amounts of money to be allocated to energy efficiency projects. Similarly, we really ought to give some thought to the insulation of buildings, which would make a significant contribution not only at national but also at regional level. I would like support to be given to local, regional and individual action. Thank you.
Mr President, in all this talk of stimulus packages and recovery programmes, we are missing a rather important part of the picture. In order to pump money into an economy, you first have to suction that money out of the economy. The one-sided way in which we discussed this reached a pinnacle at the recent G20 summit, when leaders of the world boasted of having injected a trillion dollars into the world economy.
'Into the world economy': where did it come from, if not - in the broadest sense - from the world economy? Saturn's rings? The red soil of angry Mars? So what we are really talking about is taking money out of taxpayers' pockets and giving it to bureaucracies, national or international, to spend on our behalf.
If that really were the better way of proceeding, if we were all better off with state officials deciding for us how to spend our wealth, we would have lost the Cold War and we would be holding this debate in Russian.
Mr President, can I end up by thanking all the interpreters and thanking you all.
I think it is important to recognise the report in the context in which it is set. This is going to be one of a number of reports we are going to see on the financial situation, yet, as my colleague Dan Hannan said, we seem to be missing the point.
How did the crisis start? Actually it started in the United States of America with the subprime problem. How did the subprime problem start? It is because banks were encouraged to lend or forced to lend to uncreditworthy customers. So what we did - across the world, not just the United States of America - we built up a mountain of debt.
When it comes to tackling that mountain of debt, rather than stimulus and extra financial regulation stifling innovation, I prefer the Jimi Hendrix approach. When he saw a mountain of debt, he said: 'Well I stand up next to a mountain and I chop it down with the edge of my hand. I stand up next to a mountain and I chop it down with the edge of my hand.' I think we can all learn from that.
(ET) I supported the passing of Mr Wojciechowski's report because I believe that in doing so we have eliminated an existing example of hypocrisy. Namely, we stand up for the lives of various animals that live outside the European Union, which is naturally commendable, but we fail to see what is happening in our own back yard. The objective of this report was precisely to eliminate that contradiction, and now we can harmonise the Member States' legislation that pertain to standards of animal welfare in slaughtering or killing. This report speaks of a good conscience.
Mr President, not for the first time and assuredly not for the last, I find myself asking what any of this has to do with the European Union.
Methods of slaughtering animals reflect differing cultural, national and religious traditions, and it shows an extraordinary presumption for us to trample into this sensitive area.
I want to use my remaining time - since this is as you say our last legislative day before the election - first of all to thank you, Mr Onesta, for your forbearance and your good humour throughout this session and to extend my thanks to the staff, to the ushers and to the interpreters. If this prolongation of the session beyond midnight has indeed led to this extraordinary extra cost, first of all I hope that some of it has gone into their overtime. They display a professionalism from which a lot of Members of this Parliament could learn. Secondly, I would ask the Presidency to look again at the Rules. The reason we are here is because the vote was not followed, as is explicitly provided for in Rule 163, by explanations of vote. This says that once the debate has concluded, every Member shall have the right to make an explanation of vote in not more than 60 seconds. It really alarms me that we have arbitrarily set aside what our Rules of Procedure plainly state.
If we want to change that rule, then that is fine. There is a mechanism for doing that. However, as long as that is what the rule says, it is incumbent on us to obey it in letter and spirit.
Forgive me for contradicting you, Mr Hannan, but the Committee on Constitutional Affairs discussed the issue a very long time ago: 'once the debate is finished' does not mean 'immediately after the end of the debate'.
We are currently at the 'once the debate is finished' stage, but I am sure you will come back to me in order to have that amended - I have faith in you.
(PL) Mr President, the ritual slaughter of animals, which causes them extreme suffering, is inconsistent with our civilisation. I do not believe that any religion which aims to do good could require something like this from its followers. Such slaughter is, rather, a custom of savage and primitive tribes, and we should not agree to it. If religious toleration is to be used as an argument, then we should add that there are religions in the world which practice the ritual killing of people. Are we also going to agree to that? Is that our community of values?
Rejection of Amendment 28 would have given at least the possibility for maintaining or introducing a ban on such practices in particular Member States. Adoption of Amendment 28 reveals the true, bloodthirsty face of this Parliament. I voted in favour of the report as a whole, but I did so only because other provisions improve the situation of animals designated for slaughter.
Mr President, the time of killing is one of the most important but potentially one of the most sensitive issues we can legislate for in this House. But we cannot just walk on by, because many of my constituents in the West Midlands are concerned that the legislation will affect their religious rights.
The decision about whether or not an animal should be stunned before slaughter is not something that should be decided here but at Member State level, through open dialogue and consultation with religious communities.
We need to walk, not run. This seems to me the best approach on this issue. The role of this House is not to impose norms and values but to represent and reflect the views of its constituents and get a balance. We can work it out together. While most MEPs would prefer it if all animals were stunned before slaughter, we should uphold the right of religious communities to eat meat killed in accordance with their religious beliefs.
Finally, Mr President, can I thank you for all those who are here tonight, because I think only the lonely are here tonight, and we are all hopelessly devoted to you because that is why we are here tonight.
(ET) European social models face many problems at the moment, for instance demographic changes and globalisation, which also influence the models under discussion. For that reason, European social models must be modernised in view of long-term developments, while at the same time preserving their initial values.
In the context of the present economic crisis, it is extremely important that social policy go hand in hand with economic policy. For these methods to be effective, they must be democratically structured, i.e. on the principle of working from the grassroots upwards, and they must be implemented at the local level, i.e. closer to the citizens. The proposal was in the spirit of these principles, and for that reason I support the report prepared under the guidance of Mr Silva Peneda.
Mrs Oviir, you are not bothering me in the slightest, moreover I am pleased to tell you that you are the last speaker, on the last report.
(ET) Sometimes it is good to be first, and sometimes it is good to be last. I would like to mention the following things: in the present severe economic crisis, the European Union's labour market is controlled by the reality that more and more people are being made redundant, which in turn will increase the total number of individuals suffering from poverty and alienation in Europe. Today it is very important that social involvement and the connected labour market policy also be pursued through an integrated and united approach in the recovery plan for the European economy.
We have spoken extensively about flexibility in labour market policy. It is high time we also spoke of flexibility in social policy. By that I mean that labour policy and the policy for granting social assistance should be connected. The present situation requires this. The report supported the active involvement of unemployed people, and I considered it to be very positive to vote in favour of passing this report.
Mrs Oviir, your fan club has stayed to the end.
The next sitting will start shortly, because it is already Thursday 7 May 2009, the last day of the sixth legislative term of the European Parliament.